DETAILED ACTION
This is responsive to the amendment filed 03 September 2021.
Claims 1-22 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03 September 2021 have been fully considered but they are not persuasive.
Regarding claim 17 Applicant argues:
no mapping is provided for the claim 17 limitation “wherein at
least two labels of the sequence of labels define a segment of the token sequence.”
The Examiner respectfully disagrees. The Office action has clearly shown where in the portions of Domini which read on the limitation. Please see rejection below.

Applicant’s remaining arguments have been considered but are moot in view of the current rejection herein below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19, in lines 4-31, recites:
 	while receiving text input:  
	…
in accordance with a determination that the end of the token sequence corresponds to a text boundary: 
identifying, based on a context state of the token sequence, a textual error of a first type and a textual error of a second type different from the first type at one or more tokens of the token sequence; and
displaying, on the display, an error indication for a portion of the text string corresponding to the one or more tokens; and 


However, the original specification at most discloses “determining whether an end of the token sequence corresponds to a text boundary” while receiving text input. There is no disclosure of performing the above noted limitation of identifying, displaying and applying in accordance with a determination that the end of the token sequence corresponds to a text boundary while receiving text input.
Claim 1 recites similar limitations and is likewise rejected. The remaining claims are rejected for depending upon a rejected claim without providing a remedy to what ails their respective parent claim.

Claim Objections
Claim 20 is objected to because of the following informalities: in lines 15-16, it is believed “wherein identifying the textual error of first type” is a typographical error for ‘wherein identifying the textual error of the first type’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US PGPub 2014/0104175) in view of Domini et al. (USPN 6,085,206) and Khoe et al. (US PGPub 2014/0035823).
Claim 1:
Ouyang discloses a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display ([0006]), the one or more programs including instructions for:
while receiving text input:
displaying, on the display, a text string corresponding to the text input, wherein the text string is represented by a token sequence (“receive input at a presence-sensitive display that outputs a graphical keyboard. In response to receiving the input, the computing device may generate text for display at the presence-sensitive display”, [0013]);
identifying, based on a context state of the token sequence, one or more textual errors at one or more tokens of the token sequence (“detect a spelling error and determine suggested words to correct the error by utilizing several systems (e.g., a spatial model, a language model, etc.)”, [0014], see also “determining the spelling probability of the character string, may include a LMP associated with each candidate word. Keyboard module 22 may determine whether the character string represents an unlikely word based on past context, and/or an unlikely words based on future context”, [0086]); and 
selectively displaying corrections on top of the underlined word, using spatial model information (touch and gesture) to inform corrections, and using past and future language context to inform corrections”, [0050], see also Fig.1, item 30). 
Ouyang, while disclosing checking grammatical errors in sentences which suggests not only determining end of sentences but also forgoing identifying the errors when the end of the sentence has not been identified, (“LM module 28 of keyboard module 22 may assign a probability (e.g., a LMP) that each candidate word is grammatically positioned subsequent to, prior to, and/or within, a sequence of words (e.g., a sentence) generated from user input”, [0087]) does not explicitly disclose determining whether an end of the token sequence (e.g. end of a sentence) corresponds to a text boundary while receiving text input.
In a similar system identifying one or more errors at one or more tokens of a token sequence and displaying error indication corresponding to the one or more tokens, Khoe discloses determining whether an end of the token sequence (e.g. end of a sentence) corresponds to a text boundary while receiving text input and forgoing performing actions on the token sequence when the end of the sentence has not been identified (“a suggestion 1120 to correct the phrase expression and suggestions 1125 and 1130 for translation of terms are provided to the user in which the user can either accept or reject. While in some embodiments, electronic device 1100 may present these suggestions upon identifying the end of a sentence”, [0099]). 

Ouyang in view of Khoe does not explicitly disclose performing the one or more errors identification and error indication displaying in accordance with a determination that the end of the token sequence corresponds to a text boundary.
Ouyang also does not explicitly disclose where identifying the one or more textual errors includes identifying, based on a context state of the token sequence, a textual error of a first type and a textual error of a second type different from the first type at one or more tokens of the token sequence, wherein identifying a textual error of a first type and a textual error of a second type different from the first type includes: determining, based on the context state of the token sequence, a sequence of labels to assign to the first token sequence, wherein: a first label of the sequence of labels indicates the first type of textual error and corresponds to a first edit operation to perform on the one or more tokens of the token sequence; and a second label of the sequence of labels indicates the second type of textual error and corresponds to a second edit operation to perform on the one or more tokens of the token sequence;

In a similar system identifying one or more errors at one or more tokens of a token sequence and displaying error indication corresponding to the one or more tokens (Abstract), Domini discloses determining whether an end of the token sequence corresponds to a text boundary (end of a sentence); and performing the one or more errors identification and error indication displaying in accordance with a determination that the end of the token sequence corresponds to a text boundary (“the grammar checker program module determines the beginning and end of a sentence from the buffer of text that was transferred to the grammar checker program module in step 610. The sentence that is located by the grammar checker program module is the sentence that will be spell checked and grammar checked”, col. 16, lines 29-34). 
Domini also discloses where identifying the one or more textual errors includes identifying, based on a context state of the token sequence, a textual error of a first type (grammar) and a textual error of a second type (spelling) different from the first type at one or more tokens of the token sequence (“the grammar checker program module determines the beginning and end of a sentence from the buffer of text that was transferred to the grammar checker program module in step 610. The sentence that is located by the grammar checker program module is the sentence that will be spell checked and grammar checked”, col. 16, lines 29-34, see also col. 11, lines 22-24 and col. 13, lines 56-59), wherein identifying a textual error of a first type and a textual error of a second type different from the first type includes: determining, based on the context state of the token sequence, a sequence of labels to assign to the first token sequence, the combined spelling and grammar dialog box 400 includes an error title line 405 that displays the type of grammatical error”, col. 13, lines 56-59, see also Fig. 4 and item 405); and a second label of the sequence of labels indicates the second type of textual error and corresponds to a second edit operation to perform on the one or more tokens of the token sequence  (“When an error is detected in a sentence by the spell checker program module, the type of error that is found is displayed in the error title line 305”, col. 11, lines 22-24, see also Fig. 3 and item 305); and 
applying the first edit operation and the second edit operation to the one or more tokens to generate corrected text for the portion of the text string (“If the user selects the Change button 440, then the grammatical error will be replaced with the word that has been selected by the user from the suggestions 420 in the suggestion list box 417”, col. 14, lines 43-45, see also “If the user selects the Change button 340, the misspelled word 315 will be replaced with the word that has been selected by the user from the suggestions 320 in the suggestion list box 317”, col. 12, lines 59-64).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of determining whether an end of the token sequence corresponds to a text boundary; and performing Ouyang’s one or more errors identification and error indication displaying in accordance with a determination that the end of the token sequence corresponds to a text boundary because “grammar checker program modules often require a single, complete sentence to effectively grammar check” (Domini, col. 3, 
It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of assigning labels to different types of textual errors in Ouyang as disclosed by Domini in order to apprise to the user of the types of errors that were made by displaying such information to the user (see Domini, col. 4, lines 4-8).
Claim 2:
Ouyang in view of Domini and Khoe discloses the computer-readable storage medium of claim 1, wherein the textual error of the first type is identified at a token of the one or more tokens, and wherein the textual error of the first type is identified based on a backward context state of the token and a forward context state of the token (Ouyang, [0086] and [0087], see also Domini, col. 13, lines 56-61). 
Claim 3:
Ouyang in view of Domini and Khoe discloses the computer-readable storage medium of claim 1, wherein the context state is based on the entire token sequence (Ouyang, [0087]). 
Claim 4:
Ouyang in view of Domini and Khoe discloses the computer-readable storage medium of claim 1, wherein the first edit operation and the second edit operation are selected from a plurality of predefined edit operations (Domini, col. 13, lines 64-66 and col. 12, lines 1-7). 
Claim 6:

Claim 7:
Ouyang in view of Domini and Khoe discloses the computer-readable storage medium of claim 6, wherein the one or more programs further include instructions for: in response to detecting a user selection of the displayed corrected text, replacing the displayed portion of the text string with the corrected text (Ouyang, [0113]). 
Claim 8:
Ouyang in view of Domini and Khoe discloses the computer-readable storage medium of claim 1, wherein the one or more programs further include instructions for: determining a vector representation (Domini, Fig. 3, item 307) for the token sequence, wherein determining the sequence of labels is further based on the vector representation (Domini, col. 4, lines 2-8). 
Claim 9:
Ouyang in view of Domini and Khoe discloses the computer-readable storage medium of claim 1, wherein determining the sequence of labels further comprises: selecting each label of the sequence of labels from a plurality of predefined labels (Domini, col. 11, lines 22-28, see also col. 13, lines 56-59). 
Claim 10:

Claim 11:
Ouyang in view of Domini and Khoe discloses the computer-readable storage medium of claim 1, wherein determining the sequence of labels includes assigning each token in the token sequence with a respective label of the sequence of labels (Domini, col. 11, lines 22-28, see also col. 13, lines 56-59). 
Claim 12:
Ouyang in view of Domini and Khoe discloses the computer-readable storage medium of claim 1, wherein the sequence of labels includes a label indicating that no edit operations are to be performed on an associated token of the token sequence (Domini, col. 11, lines 22-28, see also col. 13, lines 56-59, note that non-erroneous text gets no edit suggestion). 
Claim 13:
Ouyang in view of Domini and Khoe discloses the computer-readable storage medium of claim 1, wherein the first edit operation is a replacement edit operation for replacing a first token of the one or more tokens with a different token (Domini, col. 13, lines 64-66). 
Claim 14:

Claim 15:
Ouyang in view of Domini and Khoe discloses the computer-readable storage medium of claim 1, wherein the first edit operation is a deletion edit operation for deleting a third token of the one or more tokens (Domini, col. 13, lines 64-66, note that replacing a first token with a second token deletes the first token). 
Claim 16:
Ouyang in view of Domini and Khoe discloses the computer-readable storage medium of claim 1, wherein the first label specifies that a fourth edit operation of the one or more edit operations is to be applied to no more than one token of the one or more tokens (Domini, Fig. 4, items 415 and 420, note that edit operations is applied only to “have”). 
Claim 17:
Ouyang in view of Domini and Khoe discloses the computer-readable storage medium of claim 1, wherein at least two labels of the sequence of labels define a segment of the token sequence (Domini, col. 11, lines 22-28, see also col. 13, lines 56-59).

However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that a user might make a plurality of similar spelling errors in a sentence. For example, a user might improperly capitalize two words in a sentence resulting in a situation where at least two labels (two labels of Improper Capitalization) of the sequence of label specify a third edit operation, and wherein the third edit operation is to be applied to two or more tokens in the segment (correctly capitalize the improperly capitalized words, see Domini, col. 11, lines 22-28).
Claim 18:
Ouyang in view of Domini and Khoe discloses the computer-readable storage medium of claim 1, wherein determining the sequence of labels further comprises: determining a context-dependent feature vector of a current token in the token sequence based on a current backward context state of the current token and a current forward context state of the current token (Domini, Fig. 3, item 307, see also col. 4, lines 2-8); determining, based on the context-dependent feature vector of the current token, a plurality of probabilities associated with a plurality of predefined labels; and based on the plurality of probabilities, selecting, from the plurality of predefined labels, a label to assign to the current token (Domini, col. 11, lines 22-28, see also col. 13, lines 56-59, note that determined labels are given a probability of one). 
Claim 19:
Ouyang in view of Domini discloses a method for text correction, comprising: 

while receiving text input:
displaying, on the display, a text string corresponding to the text input, wherein the text string is represented by a token sequence (“receive input at a presence-sensitive display that outputs a graphical keyboard. In response to receiving the input, the computing device may generate text for display at the presence-sensitive display”, [0013]);
identifying, based on a context state of the token sequence, one or more textual errors at one or more tokens of the token sequence (“detect a spelling error and determine suggested words to correct the error by utilizing several systems (e.g., a spatial model, a language model, etc.)”, [0014], see also “determining the spelling probability of the character string, may include a LMP associated with each candidate word. Keyboard module 22 may determine whether the character string represents an unlikely word based on past context, and/or an unlikely words based on future context”, [0086]); and 
displaying, on the display, an error indication for a portion of the text string corresponding to the one or more tokens (“selectively displaying corrections on top of the underlined word, using spatial model information (touch and gesture) to inform corrections, and using past and future language context to inform corrections”, [0050], see also Fig.1, item 30). 
Ouyang, while disclosing checking grammatical errors in sentences which suggests not only determining end of sentences but also forgoing identifying the errors LM module 28 of keyboard module 22 may assign a probability (e.g., a LMP) that each candidate word is grammatically positioned subsequent to, prior to, and/or within, a sequence of words (e.g., a sentence) generated from user input”, [0087]) does not explicitly disclose determining whether an end of the token sequence (e.g. end of a sentence) corresponds to a text boundary while receiving text input.
In a similar system identifying one or more errors at one or more tokens of a token sequence and displaying error indication corresponding to the one or more tokens, Khoe discloses determining whether an end of the token sequence (e.g. end of a sentence) corresponds to a text boundary while receiving text input and forgoing performing actions on the token sequence when the end of the sentence has not been identified (“a suggestion 1120 to correct the phrase expression and suggestions 1125 and 1130 for translation of terms are provided to the user in which the user can either accept or reject. While in some embodiments, electronic device 1100 may present these suggestions upon identifying the end of a sentence”, [0099]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of determining whether an end of Ouyang’s token sequence (e.g. end of a sentence) corresponds to a text boundary while receiving text input and forgoing identifying errors when the end of the sentence has not been identified in order to identify sentences for performing processing such as grammar checking on a sentence basis as suggested by Ouyang. It is noted that whole sentences are required for proper grammar checking (see Ouyang, [0087]).

Ouyang also does not explicitly disclose where identifying the one or more textual errors includes identifying, based on a context state of the token sequence, a textual error of a first type and a textual error of a second type different from the first type at one or more tokens of the token sequence, wherein identifying a textual error of a first type and a textual error of a second type different from the first type includes: determining, based on the context state of the token sequence, a sequence of labels to assign to the first token sequence, wherein: a first label of the sequence of labels indicates the first type of textual error and corresponds to a first edit operation to perform on the one or more tokens of the token sequence; and a second label of the sequence of labels indicates the second type of textual error and corresponds to a second edit operation to perform on the one or more tokens of the token sequence;
and applying the first edit operation and the second edit operation to the one or more tokens to generate corrected text for the portion of the text string.
In a similar system identifying one or more errors at one or more tokens of a token sequence and displaying error indication corresponding to the one or more tokens (Abstract), Domini discloses determining whether an end of the token sequence corresponds to a text boundary (end of a sentence); and performing the one or more errors identification and error indication displaying in accordance with a determination that the end of the token sequence corresponds to a text boundary (“the grammar checker program module determines the beginning and end of a sentence from the buffer of text that was transferred to the grammar checker program module in step 610. The sentence that is located by the grammar checker program module is the sentence that will be spell checked and grammar checked”, col. 16, lines 29-34). 
Domini also discloses where identifying the one or more textual errors includes identifying, based on a context state of the token sequence, a textual error of a first type (grammar) and a textual error of a second type (spelling) different from the first type at one or more tokens of the token sequence (“the grammar checker program module determines the beginning and end of a sentence from the buffer of text that was transferred to the grammar checker program module in step 610. The sentence that is located by the grammar checker program module is the sentence that will be spell checked and grammar checked”, col. 16, lines 29-34, see also col. 11, lines 22-24 and col. 13, lines 56-59); and 
applying a first edit operation corresponding to the textual error of the first type and a second edit operation corresponding to the textual error of the second type to the one or more tokens to generate corrected text for the portion of the text string (“If the user selects the Change button 440, then the grammatical error will be replaced with the word that has been selected by the user from the suggestions 420 in the suggestion list box 417”, col. 14, lines 43-45, see also “If the user selects the Change button 340, the misspelled word 315 will be replaced with the word that has been selected by the user from the suggestions 320 in the suggestion list box 317”, col. 12, lines 59-64).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of determining whether an end of the token sequence corresponds grammar checker program modules often require a single, complete sentence to effectively grammar check” (Domini, col. 3, lines 46-48, see also Ouyang, [0087] where grammar checks on sentences is disclosed).
It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of assigning labels to different types of textual errors in Ouyang as disclosed by Domini in order to apprise to the user of the types of errors that were made by displaying such information to the user (see Domini, col. 4, lines 4-8).
Claim 21:
Ouyang in view of Domini and Khoe discloses the computer-readable storage medium of claim 1, wherein applying the first edit operation and the second edit operation to the one or more tokens to generate corrected text for the portion of the text string is performed in response to determining the sequence of labels to assign to the token sequence (Domini, “If the user selects the Change button 440, then the grammatical error will be replaced with the word that has been selected by the user from the suggestions 420 in the suggestion list box 417”, col. 14, lines 43-45, see also “If the user selects the Change button 340, the misspelled word 315 will be replaced with the word that has been selected by the user from the suggestions 320 in the suggestion list box 317”, col. 12, lines 59-64, note that the suggestions are based on the error labels, see col. 13, lines 64-66 and col. 12, lines 1-7).

Ouyang in view of Domini and Khoe discloses the computer-readable storage medium of claim 1, wherein determining whether the end of the token sequence corresponds to a text boundary includes determining whether the token sequence ended by the text boundary forms a complete linguistic unit (Khoe, [0099], see also Ouyang, [0087] where grammar checks on sentences is disclosed).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US PGPub 2014/0104175) in view of Domini et al. (USPN 6,085,206), Khoe et al. (US PGPub 2014/0035823) and Schabes et al. (US PGPub 2008/0077859).
Claim 5:
Ouyang in view of Domini and Khoe discloses the computer-readable storage medium of claim 1, but does not explicitly disclose wherein the corrected text is associated with a confidence measure, and wherein the one or more programs further include instructions for: in accordance with the confidence measure satisfying a predefined condition, automatically replacing the displayed portion of the text string with the corrected text. 
In a similar system for correcting text, Schabes discloses wherein the corrected text is associated with a confidence measure, and in accordance with the confidence measure satisfying a predefined condition, automatically replacing displayed portion of a text string with the corrected text (“For each word in a text sequence, the present invention provides a list of alternative words ranked according to a context of the text sequence, and then uses this list to correct words in the text (either interactively or automatically)”, [0015]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of automatically replacing Ouyang’s displayed portion of the text string with the corrected text in accordance with a confidence measure associated with the corrected text satisfying a predefined condition in order to provide a system “which is capable of ranking alternative words according to context, and which is also capable of automatically correcting misspelled words without significant user intervention” (Schabes, [0012]).

Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose:
determining, based on the context state of the token sequence, a sequence of labels to assign to the token sequence, wherein: a first label of the sequence of labels defines a start of a segment of two or more tokens of the token sequence  a second label of the sequence of labels defines an end of the segment of two or more tokens of the token sequence; and the first label and the second label indicate the first type of textual error and correspond to a first edit operation to perform on the segment of two or more tokens of the token sequence; and displaying, on the display, an error indication .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657